Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the Preliminary Amendment filed on 09/11/2019. Applicant amended claims 1-15. Claims 1-15 are presented for examination and claims 1-10, 13 and 15 are rejected for the reasons indicated herein below.     


Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  For instance, the term “comprises” in the abstract should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Claim Objections
3.	Claims 5, 8 and 14 are objected to because of the following informalities: 

Claim 5 should depend from claim 4 due to antecedent bases issues. Appropriate correction is required.
Claim 8, line 2, recites “a supply potential” it should be changed to “[[a]] the supply potential”. Appropriate correction is required.

Claim 14 should depend from claim 12 due to antecedent bases issues. And because of this amendment (claim 14 depends from claim 12) claim 14 is objected to due to its dependency from an objected to claim. Appropriate correction is required.



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanescu et al. (U.S. Pub. No. 2003/0102851 A1).

Regarding claim 1, Stanescu et al. (e.g. see Figs. 1-6) discloses “A low-dropout regulator (e.g. see Figs. 2-6), comprising: an output node to provide a regulated output voltage (e.g. Figs. 2-6, see 26 and Vout), an output current branch being arranged between a supply line to provide a supply potential and the output node (e.g. Figs. 2-6, see Vin, 12, 24, 26 and Vout), the output current branch comprising an output driver (24) to provide an output current at the output node (e.g. Figs. 2-6, see Vin, 12, 24, 26 and Vout), the output driver (24) having a control connection (23) to apply a control voltage the output driver being configured to be operated with a different conductivity in dependence on the control voltage (e.g. Figs. 2-6, see 24 and 23), an input amplifier stage to provide the control voltage to the control connection of the output driver (e.g. Figs. 2-6, see 102, 104, 23 and 24), wherein the input amplifier stage is configured to provide the control voltage with a different slew rate in dependence on an increase or decrease of the output current (e.g. Figs. 2-6, see 102, 104, 23, 24, 26 Vout, R1-R2 and 23, also see para. 0074-0086. Implicit)”.

Regarding claim 2, Stanescu et al. (e.g. see Figs. 1-6) discloses “wherein the input amplifier stage generates the control voltage with a larger slew rate in the case of an increase of the output current in comparison to a decrease of the output current (e.g. Figs. 2-6, see 102, 104, 23, 24, 26 Vout, R1-R2 and 23. Implicit)”.

Regarding claim 3, Stanescu et al. (e.g. see Figs. 1-6) discloses “wherein the input amplifier stage comprises an input amplifier circuit (102) having an output side and a buffer circuit (104) having an input side and an output side to provide the control voltage (23), wherein the output side (21) of the input amplifier circuit (output of 102) is connected to the input side of the buffer circuit (input to 104), wherein the output side of the buffer circuit (output of 104) is coupled to the control connection (23) of the output driver (24)”.

Regarding claim 4, Stanescu et al. (e.g. see Figs. 1-6) discloses “wherein the input amplifier circuit (102) has a first input connection to apply a reference signal (16) and a second input connection to apply a feedback signal being derived from the regulated output voltage (20), wherein the input amplifier circuit (102) generates an output signal (21) at the output side, wherein the buffer circuit (104) has a first input connection to receive the output signal (21) of the input amplifier circuit (102)  and a second input connection being coupled to the output side of the buffer circuit (see the output of 104 connected to its second input)”.

Regarding claim 5, Stanescu et al. (e.g. see Figs. 1-6) discloses “wherein the buffer circuit (104) comprises a current mirror circuit, a differential input amplifier stage and a bias current source to provide a bias current for the differential input amplifier stage (e.g. Figs. 2-3, see inside 104, 224, 222, 220, 221, 230 and 229, also see para. 0080), wherein the differential input amplifier stage is connected to the first input connection (via 21) and the second input connection of the buffer circuit (e.g. Figs. 2-3, see inside 104, 220 and 221)”.

Regarding claim 6, Stanescu et al. (e.g. see Figs. 1-6) discloses “wherein the current mirror circuit of the buffer circuit has a gain superior to one (e.g. Figs. 2-3, see inside 104, 224 and 222. Implicit)”.

Regarding claim 7, Stanescu et al. (e.g. see Figs. 1-6) discloses “comprising: a control circuit to control the bias current source of the buffer circuit so that the buffer circuit provides the control voltage at the output side of the buffer circuit with a first slew rate, when the output current increases from a first level to a second level (e.g. Figs. 2-5, see inside 104, 230, 229, 220, 221, 23, 24, 26, Vout, R1-R2 and 20, also see para. 0074-0086. Implicit), and with a second slew rate, when the output current increases from the second level to a third level (e.g. Figs. 2-5, see inside 104, 230, 229, 220, 221, 23, 24, 26, Vout, R1-R2 and 20, also see para. 0074-0086. Implicit), wherein the first level of the output current is smaller than the second level of the output current and the second level of the output current is smaller than the third level of the output current and the first slew rate is larger than the second slew rate (e.g. Figs. 2-5, see inside 104, 230, 229, 220, 221, 23, 24, 26, Vout, R1-R2 and 20, also see para. 0074-0086. Implicit)”.

Regarding claim 13, Stanescu et al. (e.g. see Figs. 1-6) discloses “wherein the buffer circuit is configured such that the ratio of the current mirror circuit is dependent on the output current (e.g. Figs. 2-3, see inside 104, 224, 222, 23, 24, 26, Vout, R1-R2 and 20. Implicit)”.




5.	Independent claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisson et al. (U.S. Pub. No. 2013/0285631 A1).
Regarding independent claim 1, Bisson et al. discloses all the limitations of claim 1 (e.g. see Figs. 1-4, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Figs. 2-3 which show all the claimed limitations of at least independent claim 1).

6.	Independent claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 103399608 A).
Regarding independent claim 1, Yang et al. discloses all the limitations of claim 1 (e.g. see Figs. 1-4, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Figs. 2-3 which show all the claimed limitations of at least independent claim 1).





Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanescu et al. (U.S. Pub. No. 2003/0102851 A1) in view of Lerner et al. (U.S. Pub. No. 2013/0293986 A1).

Regarding claim 8, Stanescu et al. (e.g. see Figs. 1-6) discloses a voltage regulator having all the claimed subject matter as discussed in the rejection to claim 7, except for “comprising: a current path being connected between the supply line to provide a supply potential and the reference potential, wherein the current path comprises a current driver to provide a replica of the output current of the output current branch in the current path”. However, Lerner et al. shows “a current path being connected between the supply line to provide a supply potential and the reference potential, wherein the current path comprises a current driver to provide a replica of the output current of the output current branch in the current path (Lerner et al., e.g. Fig. 1, see VDD, R1, 112, Vo and ground)”. Having a current path connected between the supply line to provide a supply potential and the reference potential, wherein the current path comprises a current driver to provide a replica of the output current of the output current branch in the current path as taught by Lerner et al. in the voltage regulator of Stanescu et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the current path connected between the supply line to provide a supply potential and the reference potential, wherein the current path comprises a current driver to provide a replica of the output current of the output current branch in the current path as taught by Lerner et al. in the voltage regulator of Stanescu et al. for the purpose of enhancing the power efficiency of the voltage regulator and having a more stable output voltage via having a better control. Also for the purpose of making the device more widely usable.

Regarding claim 9, the combination of Stanescu et al. (e.g. see Figs. 1-6) and Lerner et al. (e.g. see Figs. 1-3) discloses “wherein the current path comprises a resistor being connected to the supply line and in series to the current driver of the current path, wherein the current driver is connected to the output node of the low-dropout regulator (Lerner et al., e.g. Fig. 1, see VDD, R1, 112, Vo and ground)”.

Regarding claim 10, the combination of Stanescu et al. (e.g. see Figs. 1-6) and Lerner et al. (e.g. see Figs. 1-3) discloses “comprising: a first current mirror stage being connected between the supply line and the reference potential (Stanescu et al., e.g. Figs. 2-3, see 12, inside 104, 223, 225 and ground)”.



Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stanescu et al. (U.S. Pub. No. 2003/0102851 A1) in view of Bisson et al. (U.S. Pub. No. 2013/0285631 A1).

Regarding claim 15, Stanescu et al. (e.g. see Figs. 1-6) discloses a voltage regulator having all the claimed subject matter as discussed in the rejection to claim 1, except for “comprising: a capacitor being arranged between a reference potential and the control connection of the output driver”. However, Bisson et al. shows “comprising: a capacitor being arranged between a reference potential and the control connection of the output driver (Bisson et al., e.g. Figs. 1-4, see Cpar)”. Having a capacitor being arranged between a reference potential and the control connection of the output driver as taught by Bisson et al. in the voltage regulator of Stanescu et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the capacitor being arranged between a reference potential and the control connection of the output driver as taught by Bisson et al. in the voltage regulator of Stanescu et al. for the purpose of maximizing current efficiency. Also for the purpose of making the device more widely usable. 



Allowable Subject Matter
8.	Claims 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if all claim objections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 11-12 and 14, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein the control circuit of the buffer circuit is configured as a second current mirror stage, wherein the first current mirror stage is coupled to the second current mirror stage, wherein the first current mirror stage is configured to provide a control current in the second current mirror stage to control the bias current of the bias current source of the buffer circuit”. As recited in claims 11-12 and 14.




Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839